Ladd, J.
In State v. Moulton, 48 N. H. 485, it was expressly held-that the recent statutes, making the wife a witness for her husband, do not apply in criminal cases.
*461■ The only statute enacted subsequently to that, which can by any possibility be supposed to affect this case, is the statute permitting respondents to testify in their own behalf.
The statutes of 1857 and 1858, allowing parties to testify in civil eases, did not render their wives competent witnesses for them. Kelley v. Proctor, 41 N. H. 139; Breed v. Gove, 41 N. H. 452.
We consider the construction given to those statutes, in the cases referred to, decisive to the point that the recent legislation, by which respondents are made witnesses in their own behalf, does not admit the wife.

Judgment on the verdict.